MONTIEL, Judge.
Clay Ronald Patton appeals the denial of his petition for a writ of habeas corpus. The petition contends that his probation was improperly revoked because, he says, one of the conditions of his probation was illegal and it was the violation of this condition was the basis for the revocation.
A habeas corpus proceeding is not the proper forum for attacking the trial court’s revocation of probation. All post-conviction petitions seeking relief from a conviction or sentence shall be treated as a proceeding under Rule 32, A.R.Crim.P. “When a post-conviction petition seeking relief from conviction or sentence is filed with the circuit court that is not in the proper form as prescribed by Rule 32, notwithstanding the style of the petition, the court should return the petition to the petitioner to allow him to file the proper form.” Drayton v. State, 600 So.2d 1088 (Ala.Crim.App.1992). Therefore, this case is remanded to the circuit court with directions that the petition for writ of habeas corpus be returned to the petitioner so that he can have the opportuni*453ty to file a proper Rule 32 petition as required by Rule 32.6, A.R.Crim.P.
REVERSED AND REMANDED.
All the Judges concur.